Case: 11-30990     Document: 00511811657         Page: 1     Date Filed: 04/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 4, 2012
                                     No. 11-30990
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES EARL BAKER,

                                                  Petitioner - Appellant

v.

MARINA MEDINA,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CV-824


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        James Earl Baker, federal prisoner # 16137-064, who is proceeding pro se,
was sentenced to, inter alia, 235-months’ imprisonment for possession of
ammunition by a felon. His conviction and sentence were affirmed on direct
appeal. United States v. Baker, 508 F.3d 1321, 1330 (10th Cir. 2007). Proceeding
pro se, Baker sought habeas-corpus relief under 28 U.S.C. § 2241, maintaining
he was convicted of a nonexistent offense in the light of the Supreme Court’s
decisions in District of Columbia v. Heller, 554 U.S. 570 (2008), and McDonald

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30990    Document: 00511811657      Page: 2   Date Filed: 04/04/2012

                                  No. 11-30990

v. City of Chicago, 130 S. Ct. 3020 (2010), concerning the Second Amendment
“right . . . to keep and bear arms”. The district court ruled Baker could not
proceed under § 2241 because his claim did not satisfy the requirements of the
“savings clause” of 28 U.S.C. § 2255(e) and dismissed the § 2241 petition.
      Section 2255 provides the main vehicle to present a collateral challenge to
a federal sentence. Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). Section
2255 relief is the remedy for “errors that occurred at or prior to sentencing”. Cox
v. Warden, Fed. Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990) (internal
quotation marks omitted). In contrast, § 2241 is used to present a challenge to
“the manner in which a sentence is executed”. Tolliver, 211 F.3d at 877. A
§ 2241 petition raising errors “that occurr[ed] at trial or sentencing is properly
construed [as arising] under § 2255”. Id. at 877-78. Baker challenges the
legality of his conviction and sentence.      As such, Baker’s claim must be
presented under § 2255. Cox, 911 F.2d at 1113.
      If prisoner can demonstrate that the § 2255 remedy would be “inadequate
or ineffective to test the legality of [the prisoner’s] detention”, he may be
permitted to pursue a claim pursuant to § 2241 under § 2255’s “savings clause”.
Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).That clause
applies to a claim that: (i) “is based on a retroactively applicable Supreme Court
decision which establishes that . . . petitioner may have been convicted of a
nonexistent offense”; and (ii) “was foreclosed by circuit law at the time when the
claim should have been raised in . . . petitioner’s trial, appeal, or first § 2255
motion”. Id. at 904. Our court has rejected Baker’s contentions. E.g., United
States v. Anderson, 559 F.3d 348, 352 (5th Cir. 2009); Dority v. Roy, 420 F. App’x
401, 402 (5th Cir. 2011) (affirming dismissal of § 2241 petition because claim
based on Heller did not satisfy the requirements of § 2255’s savings clause).
Therefore, Baker has not shown that he is entitled, through § 2255’s savings
clause to proceed under § 2241.
      AFFIRMED.

                                        2